Citation Nr: 1600336	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1976 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) following a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lost Angeles, California, which denied service connection for DJD of the left hip.

The Veteran had a travel board hearing before the undersigned in September 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Veteran was involved in a motor vehicle accident in December 1982.  Medical treatment records from the accident reveal that he fractured his left hip.  A physician's note in January 1983 comments that the pelvic injury "may leave him with subsequent painful hip, or some arthritis."  The Veteran submitted a medical opinion from his VA physician in March 2010 stating that the Veteran had severe DJD of the left hip, which required him to undergo hip replacement.  The physician opined that the pathology report indicated that the DJD was likely not related to the Veteran's December 1982 motor vehicle accident.  The physician included the pathology report with her opinion.

At his September 2012 hearing, the Veteran testified that he was stationed at Camp Pendleton during his enlistment period from April 1976 to April 1979, and that part of his training involved carrying a rucksack, weapons, and ammunition, which weighed an estimated 225 pounds, every time his unit went out on the field, roughly four times a week.  The Veteran explained that the area consisted of steep hills, and that as a squad leader, he would have to descend the hills multiple times to assist his unit members.  The Veteran contended that his left hip began to hurt at Camp Pendleton, but that he did not seek medical treatment at the time.  He claimed that when he re-enlisted in April 1979, he went to the medical unit at El Toro, California, to have his left hip examined.  However the exam never took place because the Veteran walked out after the examiner belittled him. 

The Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are: (1) whether there is competent evidence of a current disability, or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In connection with his claim for service connection for DJD of the left hip, the Board finds that the Veteran was diagnosed with DJD of the left hip.  The record also includes evidence that his DJD is possibly related to his military service, specifically his training at Camp Pendleton.  As such, the Board finds that the Veteran should be provided with a VA examination to determine whether his DJD of the left hip is related to service or a result of his motor vehicle accident.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA and/or private treatment that he may have had for his DJD of the left hip that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his DJD of the left hip.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's DJD of the left hip was incurred in or as a result of the Veteran's training at Camp Pendleton, or to any other incident of service.  

The examiner should specifically consider the March 2010 VA physician's opinion that a pathology report indicated that the Veteran's DJD of the left hip is not likely the result of the December 1982 motor vehicle accident.  The examiner should also consider the Veteran's lay statements regarding the onset and continuity of symptomatology for his DJD of the left hip.  

The examiner should also consider the other medical evidence in the claims file, to include treatment records from December 1982, hospital discharge records from January 1983, and x-ray studies of the Veteran's left hip from December 1988, as well as any other pertinent lay and medical evidence of record. 

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  A complete rationale for all conclusions must be provided.

3. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for DJD of the left hip.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




